Portions of this document have been redacted pursuant to a Confidential Treatment Request filed with the Securities and Exchange Commission pursuant to Rule 406 under the Securities Act of 1933, as amended, and Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Redacted portions are indicated with the notation “[**]”. Exhibit 10.2 COmmunications Sales & LEasing, Inc.2incentive PLAN As of February 14, 2017 (the “Effective Date”), Communications Sales & Leasing, Inc., a Maryland corporation (the “Corporation”), hereby adopts this 2017 Short Term Plan (this “Plan”). WHEREAS, the Compensation Committee of the Board of Directors of the Corporation deems it in the best interest of the Corporation that the Corporation reward certain executives of the Corporation with a short-term incentive program (annual cash bonuses) in order to motivate the Corporation’s executive officers to achieve performance goals that reinforce the Corporation’s annual business plan, to assist the Corporationin attracting and retaining qualified executives and to promote the alignment of the executive officers’ interests with those of the Corporation’s stockholders; and WHEREAS, the Compensation Committee approved on February 14, 2017 the terms of this Plan, including Exhibit A hereto which is incorporated by reference in its entirety.
